I

ee ee ee

sy

a ee  eEM oo

wot mer sapnewatigetint ee,

~ Case 1:19-cv-03233-GPG Document1 Filed 11/14/19 USDC Colorado Page 1 of 8

Thy CHE UBL STATES VIATRIC Cot wt Untay E sm fi a7 p

mY 7”, he
Lad i bioaga No.

Cro BE Saybia by Tht Cok) : aleb

oO ey
Crests “AW. {W2'09 8 conte Pleats
MW,

Wels. County Sou Vi wie county Shes

(Dee oda. Cr}

rave Te
ie PRL Ta Wee ie Comel sxe
a

ee

 

~

Case 1:19-cv-03233-GPG Document1 Filed 11/14/19 USDC Colorado Page 2 of 8

A PLAGNTARK ER ToRNa Tio S

Tamokts Ww. fa Fiazug4: Zo O Steet Creeley Co. R63

(ebes AE A CO)

ped Leber A Saebiond umwe,! Bek Rant etd Pe ye MEMS, adc ad |

 

 

Tht Seteaity OS repent ste mune statin ane
Orrer Naw by Whack you wou. rey Beer “ats )

ard 1 nt - Yd nekee yo GL. Oh prise egret ( oD ¢ otha’ Conte cael “Perwwe £555 Lollies) Cees Gre}

x Predera eke mne_k,
Cw Plommmifice dehes nee,

pang asa

weet

One ¢ fF

1
pe

Derendea

pus Convreled wef
: X acer . ar
Convicts ond Searenres. Yoder \ Portone ¢

nee. eyed fizhs. att

» ae) rs ast
PCV ble €

 

Hapeeoeed. Lens

Ace Oe ery tec S

ot cup actin nce ht NIEHS EA NEAL ae ane one eB
Renee eta tg ean a Tessar we Hat elena aT at au

DEFENOANTO} NORE Toes

 

weld. Counky Spl .weld gusty Shen S14 50 "o!

 

Severe, Cavecled CO. Fold] —_

rat AE EOL Lhe, Chasers fs} vrata Complaint Cease, | Woes yi de eG Endotrolt inn Unde”
Color or Siete of adew | lowe YX YES __ NO Cones crt YC) ek ain

Depeties cad over Shea's iat the. Weld Comms Ret

 

porn ae ecedes OEE SEE Fe FMRC OC MELEE SOLIS SPT SETI noses $4 BRPTS ETE
werner

Dekardant Lobes Sued in heer aadryidvel onifor X_ofRcial Capacity

ale
 

 

 

ere pe

‘Case 1:19-cv-03233-GPG Documefnt-1 Filed 11/14/19’ "USDC Colorado Page 3 of 8

J

C dsursgorctton
Indivote the Federal legat basis bec yur Clam(S! [chees oll thal apply}

SK AU, SDL.§ (FBS Clete, County , and municins! dekiadoots)

Bivens vt. Snr Unigtouins Naroe d Aspnes of Fes. Buroou of Nercohcs 4o3 US 38 OFFY

( Fedtas! deltntlenty )

 

 

 

Diver (piewe seecty) : :

 

D. Stavemeut oF CARTS)

CV RE ONE ¢ Deocaugchion, Hacasamenk ond Trice inches, onoat.on Creates Tent kya.

Svepecciey Taeds, VL Neue Nad motile (astaces eonere Here fue BEN lear
dioces mined Qed Ci ay Calder Ldeat by /Trameyeher-Femde, 45 Can Wd Crine by he
pratte oer Hie (yr jecneed- Upors tag Heong ana, Mecaavii!y Vide Yeotaye, end ottel decwnentatio
Rom this’ Sad, Pu Marly weite up Meuron inves, achive eed Pee dainen te myselt Poem the
Ved Zavbt motor SG iedd , Esidene wil 100% Sheed We Vardityat He
Dirteauninatery pedere oe tae denotes here it Weld County sail ae Well as shy
othempts te Wave This ia the eadsiesl mannet.

FoerLs BS Zag owt agprcsematty \C-00 om L Wad Vedoaliy herasxed Oy ox
Decety , Degty Hempnnt, cad He only per te Ceca a witle og Ce oe be
enhire Madert, Dery Hempnil\ vse cllegedyy Ceariunended Cor Netectty Wace iy me
wren re teid me te "Shot Phe FRA oe WIN T askid huh fo Falla to mei a.

Cernecth manners lacievane * S344B>

Foes FON \O-4-ZalG Car acoccamatty (30 em wide a5 to HE Cuyide

Regetios rea Dey O's en ped Or tredtiy. Upper gers we My Body Bx

Prcesyi\ MmyCasd Dene, culls «& the Code CF Cenduck and Cavidlines om hoes bo A Cred my

Peau Wein Wao ender Cleaciy Says Mack cs Male IG Not +O Physica tly Seen
my voper Doby (nur Com ty ON ack de enue Pie u(t [inixondset wonen xz 4
told Wan te Dep aid Ne Conti’ te PadSeacn myBreastarer, Grrenance

S4F#32.

Fak 34 (6: IFA cor Appcerimalty © 15 pm Cell of Derry Enger bert
descevmninakes ayarkme vine one bewe Me to ab o Shick on wale Lam is my
Cel watt He chor Closed anid Serre und iV ory Bra ond OFaage Pants There id Nothing
arteinay to this IN thE inate Maurdbeors Ceypeding Mr> and. wos Clearly Haass mgt,

Se evane*® SS75\
Cont (Aveda.

3/F
a ag INES i eS smn nese , i

Sg em ng a eR TT TS SNE RR “Tain NRE ERTL

~ Case 1:19-cv-03233-GPG Document'l Filed-11/14/19 USDC Colorado Page4ofs —

D. STREET OPO RENMA Continved

Fach ES SGT Todd digmiced We PREM Tnredent wi deqry O'briew ow
fO-(- Zan} ah WA PLEA ren regan ne alleaedty TEE i manded Aout Oboes ot
3exced misconduct.

Fock t Becher, For the mest of my Detter pee LT Rowe bees Degas ted
Pe the Generat peguation ‘nimetes O7 Deny feted to live iv Oo Sinyi€l cell
Right Net to te Depetes dest. This Clacty mechs me Fer Disco mia hen
ond Yatasomenretean Net eniv te inmates bos Me dears as wel. Lam
AIDE Only Alexed dy Shewer al the depeties dixccedkion dur Con lect§ dates wthe.
We (amo BY ner Exdey Crenécal Peguict ic) Samale Cars Showel at Phe
leaare. and Want - Ti Goya s Brapgded me an o mace me ol Desctiminat Ge
My Gose Plas in and OF ‘sat mathe me ter Seymanhon, hacasormneat

cid Dincrmiations From dhe Degaisand 17 mates. Dur fo the

Mental Gnd enetona abe and streas Tanbach en Meductos For

Raxie ty and Souer Depress .

 

Tr appdes Ze to the ccer's for My Per Denmensnip qS
Weil Ad rin Steigal ates Ua Kotik7y Does Bed poole any Rel
Weal MakerialS of Copied, Co xe 0 FE Yaw \yven able Lo

Q ay gsea
a2 ak this Point.
Tle huve muny mere. Dep peter fess Det dL do mek on
le Ouelerkn the Ger’ and Cop have all maker ie $ Teddy Upon
oH Heecrns) of leyceat,

+

Sh ver a® ae filSe Lo Sey Hid LD pever Copuerted

. tt 7 v . :
Noo Gaceed Lobe RA Sethe Case Pleo mentioned 19

Tack 5 and \newe Feud de agk Cogs Soc Ve cCeer) veh

| 7 ha : \ (™ . ~ c ' Me
ave \peew denied. T. pave Ve. vepuom to Cek\ech iS
¢ Ce + Oglal Deckerion Clave o& fhe Constibvtios
Wanicn erodes aR AR MELE L mand AS ALPE WW PUMLUG toes , wi iS
legal Coe a Woman to de Ma seme the de. . Med OF fre word coualy ok Wave,
bovner Suvyeeked me fo ‘Dea aty DAder oa ahee Ansty; segngnred na harassed ,
Maya Super ay Fads of Yroak 3 Grievance Number 35 eS), add iHona Hy
Chevevance Nummer 53FYZ were Lb was denice Whe Tiger to Wort in th
BecZod wine W my Spockd Boa wwile males May udorh ack astth NC
Swit on,

x

4{F
mM a TH Cnt lap agT ran

ee i mn me i ene nrg eee iam enegent

"ANE Ae

7

Case 1:19-cv-03233-GPG Document i Filed 11/14/19 USDC Colorado Page 5 of 8

E. PRéevievs LawSvutls,
Hove You eve o Ones ew lawSu ates Yoon Rae are, vad ory ve Beek Oo Oxake tCouck nike yuo

Aare, Ween fete & “és Xo COnws ork)

FE - ADMINTSTRATINE KEMEDTES

~ shcketoss AY @iich ves “reds L
45 Prace a Foren’ grievance. Provecdue al de Lastrivhes Ab given you oct Conined |

X Yes Noches one)
Did youredtinous) odministeadive Weperdres ©
Kre5 K_NO (Check covey Thee ae muitile Greieanced
G, REQUEST FOR RECIEPTI TT gm Fegukiny, aS Thiet
200 ( thee hunded Aoilacs) Per day Mat F have een
Tacarteroted (n this Facdiby and have \oeen Suoyected bo tre
Seapagator, ioc TUM G , Gnd harassment ¥ram the
depotres or the Weld-CountjSoul/ Weld Coonty Shes VFS
Degactment. [hevain fwre id Ne Teal TeVie® Fes He
ema hewal and Menaul &5e T have and am Enducrin s°
Tr odd des bb Wo owe mentioned Thick T am
Requesting he Sum ok ¥00,000 (one Hundred Thowrand-) Doilass
For She Conkinced Viclabion of my Condrtobwsal Cranss onder
the Cousl Peckeck od Clavs and the iy amendmer it.

5/2
ennai aetemenlale emblem ae

en

mete ttt

 

 

 

eee

eee

 

Tee

Case 1:19-cv-03233-GPG Document1 Filed 11/14/19 'USDC Colorado Page 6 of 8

.

»

H  PLAINTHRYS Ssquerure

T derrorce under Qerarty OF Be Sug Ted T om Hee plas Oe id His ack od ThakL have Rend hig
Corm@sia®, ond doo née \aFat wekiorh Ga Rye Geen ftaict AST rue ond Corceck bo Bae Lota ak
MY Fdoyiledag

Unde’ Febéecal Ture de Cin Phatedac® A, by DIpgg beled | Lalo becky te the, Desk of anf
4 Nadtdat. , Terterorokies, ond ‘patent Prot ANS Cera giaint? (2) 1S Wer Were, preeated, Por vay ‘ent ge
Pucgase. , Su0n 65 *e aces, Coudt unntesiocy athoy ret Weegsdty recede Was. Cee a eh ogtia vot
(Ov Supper OY ESF iy Yow of Wyo Manlolun oceuentnt For eMerding al mob Fyiny
Berio Vandy (S)The Fockun.| Conleatan® Rove Gydent Lacy Sof Peck , 06 Wager Feetty 99 sadent iGied
Wi Wifely wove, Cu Ment oet pup gecy BERe’ a. Centons let we Racrunily Foc Fucner reueskygecr ont of
detaver}} ond CH) The. dorngaie’ qforwse Cometic with be Ceguia penis af Bate VW,

 

i
“en .
RNaveonne® 8 ZOVK
Dares i

olF
 

 

ae

=

 

Case 1:19-cv-03233-GPG Documeft1 Filed 11/14/19 USDC Colorado Page 7 of 8

CERIIFICME OF SERVICE -

ET easy Ceedy Brak a Co of tne Focyoiny leading / dot aneat Wad Maled te!
rrr nly Sheci oe  (DeRendant Council Wor DeFendaat)

 

at: 1950 "0 Ghee Creeley (oe. Boe3l:

Ow NOV Cc 6. Zolq

Gm ont) | (Dey) (-Yeac ) |

ZZ

_~

Make AT WNal SOPokure) -

 

 

 

cee ree me

We |
ma

:
=

-Cv-03233-GPG Document 1 Filéd 144

ge 8 of 8

14/19 USDC Colorado Pa

NN

red Gt

ae

1:19

4

UBLOS Zt AON 69ZSEE0000

e

GyO8°000 $ rect 52 §

gg = -

UT HEP

HE TEP GEE TEE A

_ Tk
Turret ed meres at anette ee te

2 Nea ite ig

Phe Ceres

"ew Sore! scons “eet Oanet ov" teat Sane? “oem Sere

£2 SE -}7 708 "OQ d9ANVIA
SAW Wed 1704S yb] 1QL
Fenampaay Sag pana Novy y yay

yor) OUY xO w ¥\")

 

 

 

TE908 09 ‘Aaj90I5
- 29.45. ..0,,-O11Z

 

©
em

 

 
